Citation Nr: 1808482	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection to service connection for PTSD. 

5.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder. 

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Entitlement to service connection for a bilateral hip disorder. 

8.  Entitlement to service connection for obstructive sleep apnea. 

9.  Entitlement to service connection for an eye disorder. 

10.  Entitlement to service connection for a low back disorder. 

11.  Entitlement to service connection for a neck disorder. 

12.  Entitlement to service connection for hypertension. 

13.  Entitlement to service connection for a skin disorder (claimed as itchy skin), to include as due to undiagnosed illness associated with Gulf War syndrome. 

14.  Entitlement to service connection for muscle and joint pain, include as due to undiagnosed illness associated with Gulf War syndrome.  

15.  Entitlement to service connection for fatigue disorder, include as due to undiagnosed illness associated with Gulf War syndrome.
 
16.  Entitlement to service connection for nose and throat irritation, include as due to undiagnosed illness associated with Gulf War syndrome.   
 
17.  Entitlement to service connection for chronic diarrhea, include as due to undiagnosed illness associated with Gulf War syndrome.  

18.  Entitlement to service connection for gastroesophageal reflux disorder (GERD). 

19.   Entitlement to service connection for a headache disorder.

20.  Entitlement to service connection for a bilateral knee disorder.

21.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus disability. 


REPRESENTATION

Veteran represented by:	Mr. J. Michael Woods, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1990 to February 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO).  

In a June 2016 rating decision, RO reopened the previously denied claims for entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus, but confirmed and continued the denial of the underlying claims for PTSD and bilateral hearing.  The RO awarded service connection for tinnitus and assigned a 10 percent rating, effective from December 16, 2015.  The RO also denied the claims of service connection for left and right knee disorders.  

In a July 2016 rating decision, the RO denied the claims for service connection for an eye disorder, GERD, depression with alcoholism, skin disorder, fatigue, chronic diarrhea, muscle and joint pain, and nose and throat irritation.  In a December 2016 rating decision, the RO denied the claims for service connection for hypertension, neck disorder, back disorder, bilateral shoulder disorder, obstructive sleep apnea, headaches, and bilateral hip disorder. 
In December 2017, the Veteran submitted a waiver of initial consideration of additional evidence has been associated with the claims folder since the December 2016 and January 2017 statement of the cases (SOCs). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral knee disorder, headaches, chronic diarrhea, GERD, and nose and throat irritation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for PTSD and bilateral hearing loss were denied in a September 2014 rating decision that was not appealed. 

2.  Evidence received since the September 2014 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.

3.  The Veteran does not have current right ear hearing loss disability for VA purposes. 

4.  The Veteran's left ear hearing loss disability was not present during service or during the first year after his separation from service, and the preponderance of the evidence is against a finding that is otherwise etiologically related to service.

5.  The preponderance of the competent medical evidence of record is against a finding that the Veteran has a current diagnosis of posttraumatic stress disorder (PTSD) in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).   

6.  Resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's current acquired psychiatric disorder to include major depressive disorder, is a result of his period of service.

7.  Competent evidence of a current disorder in either shoulder has not been presented. 

8.  Competent evidence of a current disorder in either hip has not been presented.

9.  Competent evidence of a current diagnosis of obstructive sleep apnea has not been presented.

10.  Competent evidence of a current eye disorder has not been presented.

11.  Competent evidence of a current low back disorder has not been presented.

12.  Competent evidence of a current neck disorder has not been presented. 

13.  Hypertension was not manifested during service or within one year of service, and the preponderance of the evidence is against a finding that it is otherwise related to service.

14.  The Veteran's skin symptoms have been attributed to a known diagnosis, and the preponderance of the evidence is against a finding that the current diagnosed skin disorder, xerosis, is related to service.

15.  A disorder characterized by fatigue was not manifest in service, and the preponderance of the evidence is against a finding that it is attributable to service.

16.  A disorder characterized by muscle and joint pain was not manifest in service, and the preponderance of the evidence is against a finding that it is attributable to service.

17.   The Veteran is in receipt of the maximum schedular rating for unilateral and bilateral tinnitus.


CONCLUSION OF LAW

1.  The criteria to reopen a previously denied claims for entitlement to service connection for PTSD been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2017).

5.  The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, have been met.  38 U.S.C. §§1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

8.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

9.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

10.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

11.  The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

12.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 

13.  The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

14.  The criteria for entitlement to service connection for fatigue have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

15.  The criteria for entitlement to service connection for muscle and joint pain have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

16.  The criteria for an increased disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.87, Diagnostic Code 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA's duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the Veteran with his various 2015 and 2016 Fully Developed Claim Forms (VA 21-526EZ) that informed him of his duty and VA's duty for obtaining evidence.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination report.

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

2.  Petition to Reopen Claims 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Review of the file shows the original claims for entitlement to service connection for PTSD and bilateral hearing loss were in denied in a September 1994 rating decision.  The RO denied the claim for service connection for PTSD based on a determination that the evidence of record failed to demonstrate that the Veteran's current diagnosis related to a confirmed in-service stressor event, and denied the claim for service connection for bilateral hearing loss based on determination that the evidence failed to show a current disability.  The September 1994 rating decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156 (b), 20.1103.  

In December 2015, the Veteran sought to reopen his previously denied claims.  He submitted additional statements in support of the case, and the RO conducted additional development of the merits of the claims by providing him with an April 2016 VA audiology examination and a May 2016 VA psychiatric examination.  In a June 2016 rating decision, the RO found that the Veteran had submitted new and material evidence to reopen his previously denied claims, but continued and confirmed the denial of the underlying claims.   

Regardless of the RO's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The evidence received since the September 1994 decision, includes in pertinent part, statements from the Veteran regarding his in-service injuries that he believes lead to the development of his claimed PTSD and bilateral hearing loss.  See January 2016 and February 2016 statements in support of the case.  In addition, the record now contains the report of the April 2016 VA audiology examination that reflects current diagnosis of left ear hearing loss disability as defined by VA and the report of the May 2016 VA psychiatric examination that shows that the Veteran's symptoms from his current diagnosed disorders overlap and cannot be differentiated, including his unspecific trauma disorder.  Also, the record now contains an August 2017 private medical statement provides a medical nexus between the Veteran's current diagnosed depression and his period of service.  

The lay evidence goes towards the element of in-service injuries and VA has conceded in-service hazardous noise exposure when it awarded service connection for tinnitus disability.  In addition, VA and private medical evidence show current diagnoses of psychiatric disorder as well as medical nexus to service.  None of this evidence was present when the claims were previously denied.  As such, it is sufficient to reopen the previously-denied claims.  Assuming its credibility for the purpose of establishing whether new and material evidence has been submitted, the foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, this evidence is new and material and reopening of the claims are in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

As the RO has already conducted additional development of the merits of the claims and considered that evidence in the first instance in the June 2016 rating decision, the Board can now turn to the merits of the underlying claims for service connection for PTSD and bilateral hearing loss and decide the issues below.  

3.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2017) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that he was exposed to hazardous noise while performing his duties as security police.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).   

Initially, the Board notes that the competent medical evidence of record does not demonstrate that he has current right ear hearing loss disability as defined by VA.  

The report of an April 2016 VA audiology examination shows that pure tone thresholds at 500, 1000, 2000, 3000, 4000 Hertz in decibels were as follows: 10, 15, 10, 0 and 10 in the right ear; and 10, 10, 15, 5, and 10 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  The examiner noted that the Veteran's right ear hearing loss is not disabling under 38 C.F.R. § 3.385.

VA and private treatment records have been associated with the claims file do not show that the Veteran has right ear hearing loss disability as defined by VA.  An October 2013 VA audiology consultation report shows that the Veteran has mild bilateral hearing, but no audiometric results were recorded at that time.  Moreover, the more recent 2016 VA audiology examination report does not show that the Veteran has right ear hearing loss in accordance with 38 C.F.R. § 3.385.

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record shows that he does not have a right ear hearing loss disability for VA purposes and without this, the Veteran's claim cannot be granted.  The Veteran's claim for service connection for right ear hearing loss is denied. 

With respect to the left ear, the April 2016 VA examination does show hearing loss disability based on speech recognition score as defined by VA 38 C.F.R. § 3.385.  In addition, VA has already conceded the Veteran's exposure to in-service acoustic trauma when it awarded service-connection for tinnitus disability.  As such, element (1) current disability, and element (2), in-service injury have been established for left ear hearing loss.  

With respect to crucial element (3), a medical nexus between the Veteran's current left ear hearing loss and his military service, the Board finds that the preponderance of medical evidence is against such a relationship.  In this regard, the record contains a medical opinion that weighs heavily against the Veteran's claim. 

In the April 2016 VA audiology examination report,  the VA examiner provided medical opinion against the Veteran's claim that his left ear hearing loss was etiologically related to his period of service.  The Board finds the 2016 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  In particular, the VA examiner noted that there was no evidence of hearing damage when comparing the Veteran's 1990 audiometric test results at his enlistment with the current results shown during examination.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Notably, there is no contrary medical opinion of record. 

As to continuity of symptoms since service, the Board notes that the Veteran currently asserts that he has experienced hearing problems since service; however, his service treatment records do not show complaints of problems of hearing loss and he has not raised such assertion until after his original claim for service connection was denied in the previous September 2014 rating decision.  Moreover, the Veteran declined to undergo a medical examination prior to his separation from service and marked that he did not having any current medical problems at that time.  

The Veteran has provided inconsistent statements regarding the onset of his hearing loss.  In addition, his hearing loss was not clinically diagnosed until 2016, which comes decades after his separation from service.  For these reasons, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In light of the above, the Board concludes that there is no evidence of current right ear hearing loss disability and the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and there is no doubt to be resolved.  As such, service connection for a bilateral hearing loss disability is denied.

PTSD

The Veteran seeks entitlement to service connection for PTSD.  He asserts that he has PTSD as a result of in-service stressor events.  He reports that while he was stationed at Langley Air Force Base (AFB), he was assaulted and harassed by his roommate.  The Veteran reports that the roommate threatened his life, and the roommate had held a knife against the Veteran's throat and placed a gun to his head.  Although the Veteran requested to be re-assigned, he did not report the reason for his request and his request was denied.  The Veteran further reports that he felt great anguish and fear as a result of his roommate's actions, and it lead his to substance and alcohol abuse problems.  The Veteran asserts that his substance and alcohol abuse in service marks the onset of his current mental health symptoms.  He also attested to suffering from in-service stressors as result of his deployment in Saudi Arabia and while performing his duties as security police.  See November 2013, February 2016, and April 2016 statement in support of claim for PTSD, VA treatment records, and May 2016 VA PTSD examination. 

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between the current symptoms and an in-service stressor.  38 C.F.R. § 3.304 (2017).  The PTSD diagnosis must be made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  Id.; 38 C.F.R. § 4.125 (a) (2017). 

There are several avenues to document an in-service stressor, other than obtaining verification from the government records repository.  In cases of in-service PTSD diagnosis, combat service, or prisoner of war status, a Veteran's stressor may be verified by lay evidence.  38 C.F.R. § 3.304 (f)(1), (2), (4) (2017).  Lay evidence of personal assault requires appropriate corroboration, and a stressor related to Veteran's fear of hostile military or terrorist activity requires appropriate medical evidence.  38 C.F.R. § 3.304 (f)(3), (5) (2017).

For stressors unrelated to combat that are not based on fear of hostile military or terrorist activity, credible supporting evidence is necessary in order to grant service connection.  Such evidence may be obtained from service records or other sources.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Therefore, a veteran's lay testimony is insufficient, standing alone, to establish service connection.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In the instant case, the Veteran's service records confirm that served on temporary duty in Saudi Arabia and he was assigned to a security police squadron, and he subsequently served at Langley AFB.  His service records also show that he received punishment with a grade reduction because of incident were he wrongfully damaged seven vehicles.  In addition, his service treatment records show that he received treatment for alcohol abuse.  

The Veteran has also submitted statements from fellow airman who attest to the changes in the Veteran's behavior after he was stationed at Langley AFB and his reports of difficulties with his roommate.  See January and February 2016 statement in support of the cases.  In addition, the Veteran has submitted statements from his family and friends, all of whom attest to the changes in the Veteran's behavior during his period of service.  See January 2017 and August 2017 statements in support of the case.  Given the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that the additional lay evidence in conjunction with the changes in behavior suggested by his service records corroborates the Veteran's lay statements of in-service non-combat stressors. 

Although the Board finds that there is sufficient evidence to corroborate the Veteran's lay statement of non-combat stressor event, the weight of the medical evidence of record is against a finding that the Veteran has a current diagnosis of PTSD. Previous VA treatment records do show diagnosis of PTSD based on DSM-IV criteria associated with the Veteran's reports of non-combat stressor event.  See May 2013 VA PTSD Intake assessment.  However, more recent VA treatment records do not show a diagnosis of PTSD in accordance with DSM-V. Notably, VA regulations require diagnosis based on DSM-V criteria as of effective August 4, 2014, prior to the date of the Veteran's claim to reopen.  

In this regard, a March 2016 VA psychiatric assessment consultation report shows the Veteran had only one confirmed cluster D symptom opposed to two or more needed to confirm a diagnosis of PTSD based on DSM-V criteria.  Instead, the Veteran's VA and private medical providers have assessed him with major depressive disorder, substance and alcohol dependence, unspecified trauma/stressor disorder, and personality disorder.  See March 2016 VA treatment records, May 2016 VA psychiatric examination report, and August 2017 mental health Disability Benefits Questionnaire (DBQ) examination report.  Moreover, a VA examiner with whom the Veteran met in May 2016 confirmed that he does not meet the diagnostic criteria for PTSD. 

The Board notes that the Veteran carries a number of psychiatric diagnoses other than PTSD, and has advanced numerous complaints of psychiatric symptoms during the appeal period.  However, he has not been furnished with a PTSD diagnosis in accordance with DSM-V by any treating provider during the pendency of the appeal.  The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensations.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). 

In the absence of a current disability, the analysis ends and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.4 d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the foregoing reasons, the Board finds that the preponderance of the evidence is against awarding service connection for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder 

As noted above, the Veteran carries numerous current psychiatric diagnoses other than PTSD, including major depressive disorder, substance and alcohol dependence, unspecified trauma/stressor disorder, and personality disorder.  See May 2016 VA psychiatric examination report and August 2017 mental health DBQ, as well as VA treatment records.  The report of the May 2016 VA psychiatric examination shows that the Veteran's symptoms from his current diagnosed disorders overlap and cannot be differentiated, including his unspecific trauma disorder.   This medical conclusion appears to be reiterated in the August 2017 private medical addendum statement. 

The Veteran contends that his current psychiatric disorder is a result of incidents during his period of service and his symptoms first manifested during his period of service.  The Veteran asserts that his mental health symptoms lead to his substance abuse and alcohol abuse which began during service and mark the onset of his current psychiatric disorder. 

In support of his claim, the Veteran has submitted the August 2017 mental health DBQ and addendum medical statement completed by Dr. H.H-G, a psychologist who reviewed the claims folder, including service treatment records, and performed a clinical examination of the Veteran.  This report shows a current diagnosis of major depressive disorder.  In a lengthy and comprehensive medical statement, Dr. H-G. recorded the Veteran's medical history based on the findings from a review of the claims folder and findings from clinical examination, as well as statements submitted by the Veteran's family and friends.  Based on the foregoing, Dr. H-G concluded that it was at least as likely as not that the Veteran's major depressive disorder had an onset during his period of service as manifested by his changes in behavior and alcohol abuse problems, and it has continued uninterrupted to the present and is aggravated by his service-connected tinnitus disability.  Dr. H-G further stated that this medical opinion was supported by a review of the medical literature.   

There is no medical opinion to the contrary.  

In addition to this opinion, medical treatise articles cited and submitted by the Veteran appear to present at least some evidence in the medical literature to support such a link, bolstering the private medical opinion in this case.

For the reasons outlined above, service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, is granted.




Back, Neck, Bilateral Shoulder, Bilateral Hips, Sleep Apnea, and Eye Disorders 

The Veteran seeks entitlement to service connection for back, neck, bilateral shoulder, bilateral hip, sleep apnea, and eye disorders.  He asserts that he has current diagnosed disorders that are a result of his period of service.  

The record, however, does not reflect a current diagnosis for any of these claimed disorders.  VA treatment records do not show current diagnoses involving the Veteran's back, neck, shoulders, hips, or eyes.  Rather, a June 2013 VA kinesiotherapy consultation report shows that the Veteran had full range of motion in his neck, back, upper extremities, and lower extremities.  His back, neck, and extremities were also evaluated as normal during an April 2016 VA domiciliary admission evaluation.   He has not undergone a sleep study or been clinically diagnosed with obstructive sleep apnea.  The report of a July 2016 VA eye examination shows no current diagnosis for an eye disorder, despite the Veteran's reported history of recurrent pink eye infections and blepharitis since service.  The Veteran's eyes were evaluated as normal during the 2016 clinical examination.  

As noted above, service connection may only be granted for a current disability.  See Brammer, 3 Vet. App. at 225.  As there is no current diagnosis of a disorder involving the s back, neck, shoulder, hip, eye, or sleep apnea disorder at any time during the pendency of this appeal, service connection for these claimed disorders must be denied. 

While the Veteran has reported pain in his back, neck, shoulders and hips, pain is not, in and of itself, a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The Board has considered the Veteran's lay statements that he has current disorders involving his back, neck, shoulders, hips, and eye due to injuries incurred during active duty service.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis.  Jandreau, 492 F.3d at 1377.  In addition, laypersons are competent to report symptomatology and medical history.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498. 

In the present case, the Board does not find the Veteran is competent to provide etiological evidence regarding either a current diagnosis or a nexus with service.  He does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of any current disorders involving his back, neck, shoulders, hips, or eyes.  The etiology of an orthopedic or eye disability is a complex medical etiological question dealing with internal elements, and such a disability is diagnosed primarily on clinical findings and testing. 

In sum, the preponderance of the evidence is against the award of service connection for back, neck, shoulders, hips, eye, and sleep apnea disorders.  With the preponderance of the evidence against the claims there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Hypertension 

The Veteran seeks entitlement to service connection for hypertension.  He asserts that his current hypertension is related to his period of service.

His post-service VA treatment records show he has a current diagnosis of hypertension and he has been prescribed medication in the past.  See VA treatment records.  Accordingly, element (1), current disability, has been established. 

The competent medical evidence of record demonstrates that his hypertension first manifested more than a decade after his separation from his period of service; and the preponderance of the competent evidence is against a finding that it is otherwise directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.

In this regard, the Veteran's service treatment records are silent as to any complaint, treatment, or diagnosis of hypertension.  His service treatment records show that he declined to undergo an examination prior to separation and he marked that he did not have any current medical problems at that time.  The first available evidence of hypertension comes in June 2013 when the Veteran informed his treating VA primary provider that he had a history of hypertension and he had been prescribed medication in the past.  He has not identified when he received previous treatment for hypertension, despite VA's requests for additional information regarding his claim. 

Service connection based on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service has not been shown.  In addition, the criteria for the establishment of service connection based upon the incurrence of an in-service disease have not been satisfied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, the preponderance of the competent evidence is against a finding that the Veteran's hypertension is otherwise related to his period of service.  Although post service, the evidence shows a current diagnosis of hypertension, the evidence does not show any nexus between the Veteran's current diagnosis and service or any continuity of symptomatology since separation from service.  Additionally, the Veteran does not assert that he has had hypertension from service with continuity of symptomatology. 

There is no medical opinion in support of the Veteran's claim.  Since there is no in-service injury or disease to which competent medical opinion could relate a current diagnosis of hypertension, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C. § 5103A (a)(2) (2012) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Here, the only evidence in support of the Veteran's claim is his own lay statements. However, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Veteran is competent to testify as to symptoms; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No evidence of record finds a relation between active duty service and the Veteran's hypertension. 

Based on all evidence of record, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Disorders Manifested by Fatigue and Muscle and Joint Pain 

The Veteran seeks entitlement to service connection for disorders manifested by fatigue and muscle and joint pain.  He asserts that his current symptoms are result of an undiagnosed illness due to his exposure to environmental hazards while he was stationed in Saudi Arabia. 

At the outset, the Board acknowledges that the Veteran had service in the Southwest Asia during Operation Desert Storm.  Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017).  A qualifying chronic disability is currently defined as either an undiagnosed illness or medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C. §1117 (a)(2); 38 C.F.R. § 3.317 (a)(2).  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary.  38 U.S.C. § 1117 (a)(1)(B); 38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination, and laboratory tests, the disability cannot be attributable to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(ii).  

Objective indications of such a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators capable of independent verification.  38 C.F.R. § 3.317 (a)(2)(ii)(3).  Disabilities that have existed for at least 6 months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  38 C.F.R. § 3.317 (a)(2)(ii)(4).  The signs and symptoms which maybe manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C. § 1117 (g); 38 C.F.R. § 3.317 (b).

The Veteran's service treatment records showed normal examination on entry, and no complaints of or treatment for fatigue and muscle and joint pain were noted during service.  In addition, at the time of his separation, the Veteran declined to undergo an examination and he marked that he had no medical problems at that time.  Additionally, there is nothing to suggest that there were characteristic manifestations of a disorder manifested by fatigue and muscle and joint pain within one year of separation.  See June 2013 VA primary care note, and December 2015 and July 2016 VA domiciliary admission evaluations.  

The Veteran is competent to report symptoms of fatigue, muscle and joint pain, as well as when his symptoms were first occurred.  The Board acknowledges that the Veteran reported that his symptoms began in 1992, a few months after his return from his deployment to Saudi Arabia; however, none of the post-service treatment records reflect complaints of or treatment for fatigue, muscle and joint pain prior to 2013.   In addition, the Veteran has denied seeking any prior treatment for his claimed conditions.  See July 2016 VA gulf war examination report. 

The Board acknowledges the Veteran's contentions to the contrary, but nothing in the Veteran's treatment records reflects a relationship between his service and his claimed fatigue and muscle and joint pain.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  To the extent that he now reports ongoing symptomatology since service, such post-service comments are inconsistent with the more probative evidence of record, which contain no reports of fatigue or muscle and joint pain.  See Pond v. West, 12 Vet. App. 341 (1999).

Most significantly, there is no medical opinion that relates the Veteran's fatigue and muscle and joint pain to his service.  In the July 2016 VA examination reports and contemporaneous VA medical opinion, the VA examiner stated that it is not possible to ascertain if the Veteran experienced fatigue and muscle and joint pain after he returned from Saudi Arabia without resorting to mere speculation.  The VA examiner supported this medical conclusion by noting the absence of a post-deployment health assessment and separation medical reports in the service treatment records.  

Moreover, the VA examiner noted that the more recent records do not support ongoing fatigue or muscle and joint pain. The Veteran did not complain of fatigue at the time of the June 2013 VA primary care note or at the time of the April 2016 VA domiciliary admission evaluation.  In addition, the June 2013 VA primary care note showed that the Veteran reported a history of muscle strain that was attributed to a recent weight lifting injury that comes many years after his separation from service and he received normal musculoskeletal evaluation at the time of December 2015 and April 2016 VA domiciliary admission evaluation.  Further, a longitudinal review of VA domiciliary records between December 2015 and July 2016 reflect consistent performance with exercises without any difficulties. 

The Board finds that the VA examiner's medical opinion is fully adequate, despite conclusion that he is unable to provide a nexus opinion without speculation.  Notably, this alone does not make the medical opinion inadequate; rather, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Even though the VA examiner used the phrase "mere speculation," the Board finds that it does not indicate that he was unable to make appropriate conclusions with accompanying rationale.  Here, the VA examiner opined that the Veteran's claimed disorders manifested by fatigue and muscle and joint pain were not related to service, including his service in Persian Gulf.  Reading the opinion as a whole reflects the examiner acknowledged the Veteran's assertions of in-service fatigue and muscle and joint problems, but referenced the service treatment records, the lack of complaints during service, and noted that the medical documentation did not establish ongoing complaints of fatigue and muscle and joint pain since his deployment to demonstrate chronic disorders.  Thus, he was able to offer an opinion on the relevant question.  The Board finds the July 2016 VA examiner's explanation to be sufficient and concludes that the opinion and rationale are competent and credible and provide probative evidence.  The claims folder contains no competent medical evidence refuting this opinion.

The Veteran has never submitted any medical or scientific opinion to the contrary. 

Although the Veteran has symptoms of fatigue and muscle and joint pain which have not been attributable to a diagnosed disorder, the preponderance of the competent is against a finding that his complaints of fatigue and muscle and joint pain are etiology attributable to environmental exposures during deployment in Southwest Asia.  The VA examiner found that a review of the medical records did not demonstrate ongoing complaints or treatment for fatigue and muscle and joint pain for at least six months.  Accordingly, the provisions relating to Gulf War Illness are not applicable.  38 C.F.R. § 3.317. 

Other than the Veteran's lay assertions that he had disorders manifested by fatigue and muscle and joint pain that a result of his period of service, there is no competent medical evidence of record linking his claimed conditions to service.  Again, the Veteran has not demonstrated that he has expertise in medical matters and he is not competent to recent a medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303 (2007).  No evidence of record finds a relation between active duty service and the Veteran's claimed disorders manifested by fatigue and muscle and joint pain. 

The Board reiterates that the Veteran's complaints of fatigue and muscle and joint pain have not been associated with a medically unexplained chronic multisymptom illness.  In addition, there is no reliable evidence linking the Veteran's claimed fatigue and muscle and joint pain to service.  See Madden v. Gober, 125 F.3d 1477, 1481  (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for fatigue and muscle and joint pain.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Skin Disorder 

The Veteran seeks entitlement to service connection for a disorder manifested by dry and itchy skin.  He reports that his problems of itchy skin had an onset in 1992, while he was on deployment and it mostly involved his face, neck and arms.  He reported that he sought medical treatment and received a topical cream, which provide relief.  The Veteran reports that he has continued to experience ongoing, intermittent itchy skin and he uses over the counter lotion.  He denied any seeking any post-service medical treatment prior to 2013 because he did not have insurance and he could not afford medical care.  The Veteran believes that his current symptoms are result of an undiagnosed illness due to his exposure to environmental hazards while he served in Saudi Arabia.  See July 2016 VA skin examination report. 

As an initial matter, the Veteran's claimed skin disorder has been attributed to known clinical diagnosis, xerosis.  See July 2016 VA skin examination report.  Accordingly, the Veteran's current disorder is not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War. 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  As such, the Board must consider if service connection may be granted on a different basis.

The Veteran's enlistment examination from June 1990 did not note any skin abnormalities.  The Veteran had skin moles removed from his upper back and neck in December 1993, but there are no other complaints of, or treatment for, skin problems in the service treatment records.  The Veteran declined to undergo an examination prior to separation, and he marked that he had no medical problems at that time.

The first post-service medical evidence of skin problems comes in an April 2013 VA treatment record that shows findings of dry skin on clinical evaluation.   However, the Veteran denied any skin problems at the time of a June 2013 VA primary care note, and no skin problems were recorded at the time of his admissions evaluations for VA domiciliary in December 2015 and April 2016. 

The Veteran was afforded a VA examination in June 2016, and the VA examiner provided a medical opinion report in July 2016 after a review of the claims folder.  The VA examination report shows a diagnosis of xerosis.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner stated that it was not possible to determine if the Veteran's current skin disorder was present during service without resort to mere speculation because of the absence of post-deployment health assessment and medical reports at the time of his separation.  The VA examiner noted that although dry skin was observed on clinical examination, a review of the post-service medical records did not support an ongoing, intermittent skin disorder. 

The 2016 VA examiner's medical opinion is adequate, despite conclusion that he is unable to provide a nexus opinion without speculation, because the examiner sufficiently explains the reasons for this inability.  See Jones, supra.  Even though the VA examiner used the phrase "mere speculation," the Board finds that it does not indicate that he was unable to make appropriate conclusions with accompanying rationale.  Here, the VA examiner opined that the Veteran's claimed skin disorder could not be related to service, including his service in Persian Gulf.  Reading the opinion as a whole reflects the examiner acknowledged the Veteran's assertions of skin problems since service, but referenced the service treatment records, the lack of complaints for dry skin during service, and noted that the medical documentation did not establish ongoing complaints of dry and itchy skin during or since his period of service.  Thus, he was able to offer an opinion on the relevant question.  The Board finds the 2016 VA examiner's explanation to be sufficient and concludes that the opinion and rationale are competent and credible and provide probative evidence.  The claims folder contains no competent medical evidence refuting this opinion.

The Veteran has not submitted any medical or scientific opinion to the contrary. 

In this case, the Board finds that the preponderance of the competent does not support that the Veteran incurred any skin disorder during service.  Crucially, however, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to itchy skin, and post-service medical records do not reflect ongoing complaints for dry and itchy skin problems.  

The Board recognizes that the Veteran is competent to report current symptoms, including dry skin, which is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006). 

Nevertheless, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis or causation of his current skin disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The question of whether a skin disorder is a continuing disease process of symptoms noted in service or represents a separate and distinct disease process resulting from post-service triggers is medically complex.  Thus, the Veteran's lay assertions, standing alone, are insufficient to establish a nexus between his current disorders and his time in service so as to warrant a grant of service connection in this instance.

The Board does not dispute the fact that the Veteran has a current skin disorder. Although the Veteran has asserted that his current skin disorder is a result of his time in service, there is no medical evidence in the claims file that supports this assertion.  In addition, due to the absence of a medical nexus between his current diagnosis and his time in service, the Board finds that the evidence is against a grant of service connection. 

As such, the preponderance of the evidence is against the claim and the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder must be denied.

4.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4. 10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017). 

The Veteran's bilateral tinnitus is currently rated as 10 percent disabling under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2017).  Thereunder, a single disability rating is assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The 10 percent schedular disability rating is the maximum allowed.  

Since the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available, there is no legal basis upon which to award a higher schedular disability rating, and the claim must be denied on a schedular basis.  See Smith v. Nicholson, 451 F.3d. 1344 (Fed.Cir. 2006), Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been received, the previously denied claim for service connection for bilateral hearing loss is reopened. 

As new and material evidence has been received, the previously denied claim for service connection for PTSD is reopened. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, is granted. 

Entitlement to service connection for a bilateral shoulder disorder is denied. 

Entitlement to service connection for a bilateral hip disorder is denied.

Entitlement to service connection for obstructive sleep apnea is denied. 

Entitlement to service connection for an eye disorder is denied. 

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a neck disorder is denied. 

(ORDER CONTINUED ON NEXT PAGE)


Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a skin disorder, include as due to undiagnosed illness associated with Gulf War syndrome, is denied. 

Entitlement to service connection for muscle and joint pain, include as due to undiagnosed illness associated with Gulf War syndrome, is denied. 

Entitlement to service connection for fatigue disorder, include as due to undiagnosed illness associated with Gulf War syndrome, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for tinnitus disability is denied. 


REMAND

The Veteran seeks entitlement to service connection for headaches, bilateral knee disorder, chronic diarrhea, GERD, and nose and throat irritation.  Based on a review of the claims folder, the Board finds that additional development is need prior to adjudication of the claims. 

Initially, the Board notes that during his June 2016 VA gulf war examination, the Veteran identified outstanding records of pertinent treatment regarding his claims for chronic diarrhea, GERD, and nose and throat irritation.  He has identified treatment for chronic diarrhea and GERD in 1999 as well as treatment in 2012 from Sentara for GERD and from Bacon Ear, Nose, and Throat for nose and throat irritation.  On remand, attempts should be made to contact the Veteran and seek his assistance in obtaining these outstanding records of pertinent treatment.  

In addition, a remand is needed to afford the Veteran with VA examinations in conjunction with his claims for service connection for headaches and bilateral knee disorder.  He has not yet been afforded with examinations in conjunction with his claims. 

The Veteran has submitted private medical evidence in support of his claim that his current headache disorder is secondary to his tinnitus and psychiatric disabilities.  As detailed above, service-connection is now warranted for acquired psychiatric disorder.  The record does contain an October 2017 headache DBQ with addendum medical statement completed by Dr. M.B., in which it is concluded that the Veteran's headaches are either caused or aggravated by his tinnitus and depression disabilities.  However, the rational in support of the medical conclusion only discusses how the Veteran's headaches are exacerbated by symptoms and duration of his tinnitus and depression disabilities.  Moreover, the report does not provide an opinion as to the actual amount of aggravation to the Veteran's headaches over the baseline caused by his service-connected disabilities.  See 38 C.F.R. § 3.310 (2017).  As such, the Board finds that the VA examination is needed to obtain a medical opinion on whether the Veteran's headache disorder is secondary to his service-connected disabilities. 

With respect to his bilateral knee claim, the Veteran described injuries to his knees during his period of service in a January 2016 statement in support of the case, and VA treatment records show the Veteran's complained of chronic knee pain and he reported history of in-service injury.  More recent VA treatment records show he has been prescribed a knee brace.  Given the foregoing, the Board finds that the Veteran should be afforded a VA examination to obtain a medical opinion on whether he has current right knee disorder that is related to his period of service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask for his assistance in obtaining any outstanding records of pertinent treatment, to include treatment records dated in 1999 for chronic diarrhea and GERD, and records dated in 2012 from Sentara and Bacon Ear, Nose, and Throat.  All development efforts must be in writing and associated with the claims file.

2. Update the claims folder with the Veteran's VA treatment records dated since December 2016. 

3. Afforded the Veteran with a VA examination to determine the nature and etiology of his claimed right knee and left knee disorders.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished. 

After a review of the service and post-service treatment records, and the Veteran's contentions as to knee injuries and problems in service, the examiner should identified any diagnosed knee disorder, and provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current knee disorder had its onset in service or is otherwise related to the Veteran's service?

A complete rationale for all opinions must be provided.

4. Afford the Veteran with the appropriate VA examination to determine the nature and etiology of his claimed headache disorder.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished. 

After a review of the record and findings from clinical evaluation, the examiner should provide opinions on the following: 

a. Is it at least as likely as not (50 percent probability or greater) that any current headache disorder had its onset in service or is otherwise related to the Veteran's service?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's current headache disorder is proximately caused or aggravated by his service-connected tinnitus and psychiatric disabilities.  In doing so, the VA examiner should consider and discuss the findings contained in the October 2017 Headaches DBQ and addendum medical statement as well as the medical literature provided in support of the Veteran's claim. 

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities. 

An explanation for all opinions expressed must be provided. 

5. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection claims with consideration of evidence received since the most recent supplemental statement of the case.  If benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


